EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The reason for the Examiner’ s Amendment is for clarity purposes.

The application has been amended as follows: 

AMENDMENT TO THE CLAIMS
	Claim 1, lines 2, 3:	“of the “communication-based train control” type” has been 						deleted.

	Claim 1, line 6, 11:	“an image” has been changed to –information--	

	Claim 1, lines 13, 14:	“a most recent image” has been changed to –most recent 						information--	

	Claim 2, line 2:		“an image” has been changed to – the information--	

	Claim 2, line 6:		“Ind” has been 	deleted.					

	Claim 3, line 2:		“an image” has been changed to – the information--	

	Claim 10:		has been deleted.

Claim 11, line 4:	“is not” has been changed to –is not discriminated.—

	Claim 12, line 2:	“an image” has been changed to –information--		
	

AMENDMENT TO THE SPECIFICATION (PGPUB US 2019/0193766 A1)

	Abstract:	“an image of a current operational situation on an external memory” has been 				changed to –information of a current operational situation on an external 				memory--

	Abstract:	“an image of a current operational situation before failure” has been changed to 			-- information of a current operational situation before failure—

	Abstract:	“an image of a current operational situation before failure” has been changed to 			-- information of a current operational situation before failure—
	
	Abstract: 	“establishing an image of the operational situation” has been changed to -- 				establishing the information of the operational situation—

	Abstract: 	“the most recent saved image as image” has been changed to -- the most recent 			saved information as information—

Abstract: 	“verifying the coherence of the image of the operational situation after 					rebooting from the information of the operational situation” has been changed 				to -- verifying the coherence of the information of the operational situation 				after rebooting from the information of the operational situation

	Paragraph [0041]:	“saving an image of a current operational situation on an external 					memory” has been changed to -- saving information of a current 					operational situation on an external memory—

	Paragraph [0041]:	“establishing an image of the operational situation” has been changed 					to -- establishing the information of the operational situation—

	Paragraph [0041]:	“the most recent image of the saved operational situation as image of 					the operational situation” has been changed to -- the most recent 					information of the saved operational situation as information of the 					operational situation—

	Paragraph [0041]:	“verifying the coherence of the image of the operational situation after 					rebooting the zone controller from the image of the operational 					situation” has been changed to -- verifying the coherence of the 						information of the operational situation after rebooting the zone 					controller from the information of the operational situation--

	Paragraph [0042]:	“saving an image of a current operational situation” has been changed 					to --saving information of a current operational situation—

	Paragraph [0044]:	“establishing an image of the operational situation” has been changed 					to -- establishing the information of the operational situation—

	Paragraph [0051]:	“saving an image of a current operational situation” has been changed 					to --saving information of a current operational situation—


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823.  The examiner can normally be reached on 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODNEY P. KING
Examiner
Art Unit 3664


/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664